PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/271,235
Filing Date: 8 Feb 2019
Appellant(s): Simard, John



__________________
XBiotech, Inc.
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed November 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Issue 1
(A)	Claims 1-5 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Witte et al., US 2003/0026806 A1 (published February 6, 2003), and further in view of Varnum et al., US 2004/0097712 A1 (published May 20, 2004). Witte teaches IL-1 selective binding agents capable of binding IL-1, see page 3, section 0038.  Said selective binding agents, IL-1 antibodies may be monoclonal and polyclonal antibodies and implemented in a method of treating IL-1 mediated diseases such as tumor metastasis, see page 7, sections 0088 and 0097; page 8, sections 0098-0100; and page 15, sections 0176-0178 and 0188.
	Witte does not teach reducing the formation of new metastases affecting organs including the prostate, lung (small cell lung cancer (SCLC) and non-small cell lung cancer NSCLC)), breast, as well as reducing the development of ascites.
However, Varnum teaches treating IL-1 mediated diseases, such as prostate cancer, lung cancer (SCLC and NSCLC), breast cancer and other malignancies with invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Intrinsically, with said treatment of these metastatic cancers is the reduction of development of ascites.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of both references to administer IL-1a monoclonal and polyclonal antibodies to treat prostate, lung, breast metastatic cancers, as well as diminish the development of ascites fluid with the antibodies cited herein. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references, because they both state IL-1 therapeutic compositions provide clinical 

Issue 2
(B)	Claims 1-5 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over
Witte et al., US 2003/0026806 A1 (published February 6, 2003), and further in view of Varnum et al., US 2004/0097712 A1 (published May 20, 2004) and Moradi et al. (Cancer 72: 2433-2440, 1993). Witte teaches IL-1 selective binding agents capable of binding IL-1, see page 3, section 0038.  Said selective binding agents, IL-1 antibodies may be monoclonal and polyclonal antibodies and implemented in a method of treating IL-1 mediated diseases such as tumor metastasis, see page 7, sections 0088 and 0097; page 8, sections 0098-0100; and page 15, sections 0176-0178 and 0188.
	Witte does not teach reducing the formation of new metastases affecting organs including the prostate, lung (small cell lung cancer (SCLC) and non-small cell lung cancer NSCLC)), breast, as well as reducing the development of ascites.
	However, Varnum teaches treating IL-1 mediated diseases, such as prostate cancer, lung cancer (SCLC and NSCLC), breast cancer and other malignancies with invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Intrinsically, with said treatment of these metastatic cancers is the reduction of development of ascites.  
Varnum also teaches treating ovarian cancer another IL-1 mediated disease, which has invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Moreover, Moradi teaches “[o]varian cancer is a unique disease compared with other intra-abdominal malignancies because it is often associated with the development of ascites”, see page 2433, 2nd column.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of all references to administer IL-1 monoclonal and polyclonal antibodies to treat the development of new metastases in order to reduce the development of ascites in a patient.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references, because Witte and Varnum cite IL-1 therapeutic compositions provide clinical benefit to said disorders and diseases, see both documents in their entirety.  Moreover, Moradi cites “[a]scitic fluid contains a number of growth factors secreted by both cancer cells and host cells…[and]some of these factors are mitogenic to cancer cells and provide an ideal microenvironment for tumor cell growth. Epithelial ovarian cancer cells…secrete a number of hematopoietic growth factors that could accumulate in the ascitic fluid”, see page 2433, 2nd column.  Therein lies the impetus to eliminate and/or reduce this cytokine from the body.









(2) Response to Argument
Claim Rejections - 35 USC § 103, Issue 1
	Appellants begin arguments with case law noting the Federal Circuit affirmed a Board case corresponding to this particular case law, wherein “… a finding of obviousness does not merely require that there was a motivation to combine prior art references, but also that the [person having ordinary skill in the art] PHOSITA would have had a reasonable expectation of successfully achieving the claimed invention from the combination”, see Brief, page 6.  According to Appellants it should then follow that the instantly claimed invention is clearly non-obvious over the prior art references, Witte and Varnum because they “…provide no data or other credible evidence whatsoever from which the PHOSITA could have formed a reasonable expectation that administering anti-human interleukin-1alpha (IL-1) antibodies would have successfully reduced the formation of new metastases in the lungs or liver of a subject with cancer”, see page 6 of Brief, last full paragraph.  Appellants continue this line of argument, stating there is no scientific evidence to underpin the Examiner’s statements in the Final Rejection mailed June 15, 2021, 
“the active method step of administering anti-human IL1 antibodies will not
only render therapeutic treatment (i.e. inhibit or abolish) to tumor metastasis as disclosed in Witte, but will reduce the formation of new metastases, on page 15, sections 0176, 0177 and 0188. The IL1 antibodies of Witte and Applicant are 
one and the same, hence the treatment it provides result in the same therapeutic effect. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, 
if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.”,

see page 7 of the Brief; paragraph bridging pages 8 and 9 of the Brief; and paragraph bridging pages 3 and 4 within the Final Action mailed June 15, 2021.
	Moreover, Appellants assert the instant rejection and Examiner’s statements cited herein rely upon “…unsupported statements in Witte and Varnum indicating that tumor metastasis is an “IL-1-mediated disease”, a misapplication of the doctrine of inherency to support the rejection”, as well as “…not evidence that would persuade a PHOSITA in this art (a medical scientist having a doctoral degree and several years’ experience in cancer research) to form any opinion. This is especially so given the breadth of the IL-1 targeting agents and the long list of different pathologies described in Witte and Varnum”, see paragraph bridging pages 6 and 7 of the Brief; and page 8, middle paragraph.  Appellants attempt to parse out Witte’s definition of IL-1 and IL-1 mediated disease and argue “[b]ecause neither Witte nor Varnum clarify what was intended by the statement that tumor metastasis is an IL-1-mediated disease, it would be an improper inference to assume this meant that IL-1 played a causative or potentiating role in tumor metastasis.”, see pages 7 and 8.  
	Appellants conclude arguments stating the instant rejection includes misapplied doctrine, is in error and should be reversed “[b]ecause neither Witte nor Varnum present any credible evidence establishing that IL-l might be involved in tumor metastasis, and do not even unequivocally suggest this involvement, based on these references, a PHOSITA could not have formed a reasonable expectation that administering anti-human IL-1 antibodies to a subject harboring human cancer cells would reduce the formation of new metastases in the lungs or liver of the subject.”, see page 9 of the Brief, 1st full paragraph. 
Foremost, Appellants are reminded that prior art is presumed to be operable, as well as enabling, see MPEP § 2121. In particular, MPEP § 2121 [R-6], III states, 
“A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.” 

The rejection herein and of record clearly explains why the claims were obvious and how PHOSITA would arrive at the claimed invention by identifying specific portions within the cited art.  Also as noted in a decision rendered by Patent Trial and Appeal Board (PTAB) on December 12, 2018, pages 13 and 14 on a nearly identical case (Appeal 2017-010206) “…a “specification need not contain a working example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.” In re Borkowski, 422 F.2d 904, 908 (CCPA 1970). Here, the prior art evidences that the method may be performed without undue experimentation, and no evidence is presented in rebuttal. Specifically, Witte evidences that IL-1 mediates tumor metastasis [page 15, sections 178 and 188], and that IL-1 antagonist antibodies are useful in prevention and treatment of metastatic bone disease [page 17, section 240]. Witte specifically teaches dosages for treatment [page 17, sections 240 and 241] and anti-IL-1 antibodies [page 3, section 0048; and page 7, section 0097].
In addition, the Board affirmed that the teachings of “Varnum support[ed] Witte by suggesting that anti-IL-l antibodies are useful in treatment of “malignancies with invasive metastatic potential” [page 22, section 0240] and that the “combination of an IL-1 receptor antibody and RANKL inhibitors…is useful for…anti-tumor therapy aimed at preventing metastasis to bone” [sentence bridging pages 20 and 21; and page 22, section 0240]. Thus, Witte and Varnum both suggest treatment and prevention of metastases using anti-IL-1 antibodies [Witte: page 3, section 0048; page 7, section 0097; page 15, sections 0178 and 0188; page 17, sections 0240 and 0241, as well as Varnum: sentence bridging pages 20 and 21; page 22, section 0240], see pages 13 and 14 of the decision. 
Ultimately, “[u]sing the same composition claimed…in the same manner claimed...naturally results in the same claimed…benefits.” Perricone, 432 F.3d at 1380. 
The combination of the references meets all the requirements for a establishing a prima facie case of obviousness.  
First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Witte does such by teaching methods of implementing of polyclonal antibodies or selective binding agents to free IL-1 in treating IL-1 diseases, such as tumor metastasis, see abstract; page 3, sections 0036-0038; page 7, section 0097; and page 15, sections 0176-0178 and 0188.  In addition the PTAB set forth in finding of facts, wherein Witte teaches:
(a) “list of acute and chronic IL-1-mediated-diseases includes but is not limited to the following… cancer, such as multiple myeloma and myelogenous (e.g., AML and CML) and other leukemias, as well as tumor metastasis”, see page 15, sections 178 and 188; 
(b) “IL-1 antagonist antibodies . . . are administered in a therapeutically or prophylactically effective amount to prevent and/or treat loss of bone associated with metastatic bone disease”, page 17, section 0240. 
(c)“‘IL-1’ means that the text applies to IL-l or IL-1B”, see page 3, section 0048. Thus, Witte teaches administration of antibodies to either of only two different IL-1 types, IL-l or IL-1, to patients to prevent or treat sequelae of metastatic bone disease, see page 3, section 0048; and page 17, section 0240; and  
(d) “IL-1 antagonist antibodies or antigen binding domains of the invention are administered in a therapeutically or prophylactically effective amount to prevent and/or treat loss of bone associated with metastatic bone disease”, see section 0240 bridging pages 17 and 18; and PTAB decision rendered December 12, 2018.  Treatment of a patient population that is at risk of new metastases is clearly identified as the patient population at risk in claims 1 and 4, and Witte directly suggests treatment of said individuals with the same anti IL-1 antibody composition as that required by claims 1 and 4, see Witte teachings herein. Moreover, Varnum provides further teachings of implementing anti-IL-1R1 antibodies to treat malignancies with invasive metastatic potential, see page 5, sections 0074 and 0075; and page 22, section 0240.  
The second requirement is there must be a reasonable expectation of success. All the references present success of treating IL-1 mediated disorders and diseases, such as cancers with metastatic potential with IL-1 antibodies, particularly IL-1 antibodies is within reason, see all references.  Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and not based on Appellant’s disclosure. The Examiner has met the final criteria.  
The Examiner has met the initial burden of providing references that expressly or impliedly suggest the claimed invention with suggestion of the desirability of doing what the inventor has done. The Examiner's statements provided in the Actions of record and herein and the analysis provided in the preceding paragraphs express a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references.  For these reasons and those of record the rejection is maintained.	 
Claim Rejections - 35 USC § 103, Issue 2
Appellants argues the combination of references, Witte, Varnum and Moradi “…is in error and should be reversed” and state their rationale for why this rejection is in error with regard to Witte and Varnum in the arguments presented with Issue 1, see preceding pages; and Brief submitted November 1, 2021, section B. spanning pages 9 and 10. 
In regard to additional secondary reference, Moradi, Appellants provide a synopsis of its teachings, see section B. on page 9 of the Brief. Appellant concludes arguments asserting Moradi does not teach “…IL-1alpha plays a causative role in ascites or the formation of new metastases. In fact, Moradi can be understood as teaching it does not because the results of the study described therein show that IL-1alpha and IL-1beta were not elevated in ovarian cancer (rather only IL-6 and TNF-alpha were elevated). Accordingly, to the PHOSITA, Moradi presents little if any evidence suggesting that ascites or tumor metastasis is causatively associated with IL-1, and supports the notion that ovarian cancer is not even an “IL-1-mediated disease” as defined by Witte and Varnum.”, see paragraph bridging pages 9 and 10.
The rationale for maintaining the instant rejection using Witte and Varnum have been provided in the Response to Argument, Claim Rejections - 35 USC § 103, Issue 1 beginning on page 6 herein.  While Appellants argue that the target for treatment, IL-1alpha is not elevated in ovarian cancer that is not required for recognition by the therapeutic IL-1 antibodies taught and evidenced by Witte and Varnum.  Upon administration these therapeutic IL-1 antibodies will mediate prevention and treatment of metastatic diseases expressing IL-1 receptors, see page 3, section 0048; page 7, section 0097; page 15, sections 178 and 188; and page 17, section 0240.  The prior art provides that tumor metastasis is an IL-1 mediated disease and new metastases would be treated as evidenced by the explicit guidance noted herein by page and section/paragraph, see Witte: page 3, section 0048; page 17, section 0240; and Varnum, page 20, section 0230; as well as all the teachings herein.  
The PHOTISA as informed by Witte, Varnum of anti-IL-1antibodies and Moradi teaching ascitic fluid from patients with ovarian cancer have IL-1 would provide the ordinary artisan with a reasonable expectation of success in reducing metastases formation and the development of new metastases in the subject reduces the development of ascites in the subject. “Obviousness does not require absolute predictability of success . . . all that is required is a reasonable expectation of success .” In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903—904 (Fed. Cir. 1988)). In conclusion and noted in said PTAB decision “[m]oreover, the explicit guidance to prevent metastases…using anti-IF-1 antibodies… demonstrates that the “prior art gives direction as to what parameters are critical and which of many possible choices may be successful.”  O’Farrell, 853 F.2d at 894.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Alana Harris Dent, Primary Examiner
/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
Conferees:
Julie Wu, SPE 1643
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        

Misook Yu, SPE 1642
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.